DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 08/20/2021, in which claim 1 is currently pending. The application is a division of 16509613, filed 07/12/2019, now U.S. Patent #11125689. 16509613 Claims Priority from Provisional Application 62697419, filed 07/13/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 08/20/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
5- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6- Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, which reads “… each of the RCIDs is bounded by two DBR mirrors having the same predetermined pitch formed by gratings etched into the passive waveguide…. wherein each RCID in the series includes a top electrical contact configured to detect a photocurrent resulting from light flowing in the RCID due to light propagating in the passive waveguide when the RCID is operated at zero bias, under a reverse bias, or under a forward bias below that required to reach the lasing threshold; …and wherein the photocurrent signals measured by the plurality of RCIDs provide information about the spectral characteristics of the light input to the passive waveguide.”, 

a- the underlined clauses appear to present antecedence issues.

b- the bold clause appears to present an indefiniteness issue since it appears as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claim 1 is rejected in view of the limitation “DBR”. A person having ordinary skills in the art will find the claims indefinite because the limitation "DBR" has not been defined in the claim.
The limitation “DBR” seems to be an acronym/abbreviation, according to for ex. p. 2 of the original Specification. However in order to avoid leaving a person having ordinary skills in the art in doubt or confusion or misinterpretation of the limitation, the acronym/abbreviation has to be clearly defined at least once.

c- the italicized limitation presents also an indefiniteness since a person having ordinary skills in the art will not be able to determine the metes and bounds of the claims due to the conditional limitation "when." Since it is understood that with the use of the limitation "when," any following limitation may or may not be required, thus making the claims indefinite, i.e. it is not certain that the claimed limitations following the "when" limitation will occur in the device or not, thus it is not certain that the limitations are positively required in the device. For Examination purposes, both options will be considered, i.e. occurring and not occurring.


Double Patenting
7- The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8- Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of Meyer et al. (U.S. Application N. 17407257). Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application merely inconsequentially rephrase the scope of Wang1, reorder its claims and or limitations within the claims.
a- This is a provisional non-statutory double patenting rejection.
Claims of Application 16910617
Claim of Application: 17407257
1. A multi-spectral detector, comprising: a plurality of resonant-cavity infrared detectors (RCIDs) aligned in a series along a single passive waveguide, wherein each of the RCIDs is bounded by two DBR mirrors having the same predetermined pitch formed by gratings etched into the passive waveguide, wherein a grating pitch of each of the sets of two DBR mirrors that bound each of the RCIDs in the series is different from a grating pitch of the DBR mirrors bounding any other RCID in the series, thereby causing each RCID to have a corresponding resonance wavelength that is different from a resonance wavelength of every other RCID in the series; wherein each RCID in the series includes a top electrical contact configured to detect a photocurrent resulting from light flowing in the RCID due to light propagating in the passive waveguide when the RCID is operated at zero bias, under a reverse bias, or under a forward bias below that required to reach the lasing threshold; wherein the photocurrent flowing in each RCID is sensitive primarily to incoming light having a wavelength within one linewidth of the resonance wavelength of the RCID but is less sensitive to light having a wavelength not within one linewidth of the resonance wavelength of the RCID; and wherein the photocurrent signals measured by the plurality of RCIDs provide information about the spectral characteristics of the light input to the passive waveguide.
1. A chemical sensor comprising: a broadband infrared optical source; an extended passive sensing waveguide, a first end of the extended passive sensing waveguide being coupled to the output of the broadband optical source, a top surface of the extended passive sensing waveguide section being exposed to an ambient sample gas or liquid, and a second end of the extended passive sensing waveguide being coupled to a multi-spectral detector comprising a plurality of resonant-cavity infrared detectors (RCIDs) aligned in series along a single passive waveguide, wherein each of the RCIDs is bounded by two DBR mirrors having the same predetermined pitch formed by gratings etched into the passive waveguide, wherein a grating pitch of each of the sets of two DBR mirrors that bound each of the RCIDs in the series is different from a grating pitch of the DBR mirrors bounding any other RCID in the series, thereby causing each RCID to have a corresponding resonance wavelength that is different from a resonance wavelength of every other RCID in the series; wherein each RCID in the series includes a top electrical contact configured to detect a photocurrent resulting from light flowing in the RCID due to light propagating in the passive waveguide when the RCID is operated at zero bias, under a reverse bias, or under a forward bias below that required to reach the lasing threshold; wherein the photocurrent flowing in each RCID is sensitive primarily to incoming light having a wavelength within one linewidth of the resonance wavelength of the RCID but is less sensitive to light having a wavelength not within one linewidth of the resonance wavelength of the RCID; and wherein the photocurrent signals measured by the plurality of RCIDs provide information about the spectral characteristics of the light input to the passive waveguide.

Allowable Subject Matter
9- Claim 1 would be allowable if rewritten to overcome the 101 double patenting and the 35 USC 112(b) rejections as set forth in this Office action.
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A multi-spectral detector, comprising: 
a plurality of resonant-cavity infrared detectors (RCIDs) aligned in a series along a single passive waveguide, wherein each of the RCIDs is bounded by two DBR mirrors … formed by gratings etched into the passive waveguide, wherein a grating pitch of each of the sets of two DBR mirrors that bound each of the RCIDs in the series is different from a grating pitch of the DBR mirrors bounding any other RCID in the series, …;
wherein each RCID in the series includes a top electrical contact configured to detect a photocurrent resulting from light flowing in the RCID due to light propagating in the passive waveguide …;
wherein the photocurrent flowing in each RCID is sensitive primarily to incoming light having a wavelength within one linewidth of the resonance wavelength of the RCID but is less sensitive to light having a wavelength not within one linewidth of the resonance wavelength of the RCID; and 
wherein the photocurrent signals measured by the plurality of RCIDs provide information about the spectral characteristics of the light input to the passive waveguide.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Meyer, Yoshimura and Kawakami. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion



The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886